Citation Nr: 0400849	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1970 rating determination, which denied service 
connection for a personality disorder.  

3.  Whether there was CUE in a July 1993 rating 
determination, which granted service connection for PTSD and 
assigned a 10 percent disability evaluation. 

4.  Whether there was CUE in a January 1995 rating 
determination, which continued the 10 percent disability 
evaluation for PTSD.

5.  Whether there was CUE in a December 1995 rating 
determination, which continued the 10 percent evaluation for 
PTSD.

6.  Whether there was CUE in a September 1994 rating 
determination, which denied a temporary total disability 
evaluation based upon 38 C.F.R. § 4.29 on the basis that the 
veteran had not been hospitalized for a period in excess of 
21 days.

7.  Entitlement to an effective date earlier than October 11, 
1997, for the assignment of a 100 percent disability 
evaluation for PTSD.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board notes that at one time the veteran was represented 
by Disabled American Veterans; however, that representation 
was subsequently withdrawn and the veteran currently has no 
representation.  

The issues of entitlement to service connection for 
hypertension and entitlement to an earlier effective date for 
the assignment of a 100 percent evaluation for PTSD will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not alleged a valid claim of CUE in the 
April 1970 rating determination, which granted service 
connection for a psychophysiological genitourinary reaction 
and denied service connection for a personality disorder.

2.  The veteran was not diagnosed with PTSD nor was service 
connection for PTSD denied at the time of the April 1970 
rating determination.  

3.  The veteran has not alleged a valid claim of CUE in the 
July 1993 rating determination, which granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation.

4.  The veteran has not alleged a valid claim of CUE in the 
January 1995 rating determination, which continued the 10 
percent disability evaluation for PTSD.  

5.  The veteran has not alleged a valid claim of CUE in the 
December 1995 rating determination, which continued the 10 
percent disability evaluation for PTSD.  

6.  The September 1994 rating determination, which denied a 
temporary total disability evaluation based upon 38 C.F.R. 
§ 4.29 on the basis that the veteran had not been 
hospitalized for a period in excess of 21 days, considered 
the correct evidence and law as it then existed, and it did 
not involve an error that would undebatably lead to a 
different result if such error were corrected.


CONCLUSIONS OF LAW

1.  The appellant has not raised a proper claim of clear and 
unmistakable error in the April 1970 rating determination, 
which granted service connection for a psychophysiological 
genitourinary reaction and denied service connection for a 
personality disorder.  38 C.F.R. § 3.105(a).  

2.  The veteran has not alleged a valid claim of CUE in the 
July 1993 rating determination, which granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation. 38 C.F.R. § 3.105(a).

3.  The veteran has not alleged a valid claim of CUE in the 
January 1995 rating determination, which continued the 10 
percent disability evaluation for PTSD.  38 C.F.R. 
§ 3.105(a).

4.  The veteran has not alleged a valid claim of CUE in the 
December 1995 rating determination, which continued the 10 
percent disability evaluation for PTSD.  38 C.F.R. 
§ 3.105(a).

5.  The September 1994 rating determination, which denied a 
temporary total disability evaluation based upon 38 C.F.R. 
§ 4.29 on the basis that the veteran had not been 
hospitalized for a period in excess of 21 days, was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter is whether the VCAA of 2000 is applicable to 
the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 
(2001), the Court noted that although the VCAA of 2000 was 
potentially applicable to all pending claims, there were 
instances where the VCAA of 2000 had no application as a 
matter of law.  Id. at 178.  The Court observed that the VCAA 
added a new section 5100 of Title 38 of the United States 
Code and that a "claimant" as defined by the new 38 U.S.C. 
§ 5100 included a person applying for or seeking benefits 
under part II or III of Title 38, but could not encompass a 
person seeking revision of a final decision based on CUE 
pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of 
CUE.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability...and other matters, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior rating decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).


CUE in the April 1970 Rating Determination

The veteran maintains that the RO committed CUE in initially 
denying service connection for PTSD in an April 1970 rating 
determination.  He maintains that he met the criteria 
necessary for granting service connection for PTSD at that 
time.

At the time of an August 22, 1969, psychiatric consultation, 
the veteran was noted to be a passive-dependent individual 
with multiple complaints and excuses for not leaving the 
service at that time.  His problem with obtaining an erection 
stemmed from guilt related to early upbringing and having 
contracted venereal disease and the fear of giving the 
disease to his girlfriend.  The veteran was noted to have a 
great deal of conflict regarding separation.  He indicated 
that although he did not wish to remain in the service, he 
was anxious about returning to life conditions which existed 
prior to service.  His present symptomatology served as 
secondary gain to avoid unpleasant situations to include 
being separated from the service.  A diagnosis of 
psychophysiologic genitourinary reaction, impotence, was 
rendered at that time.  

It was recommended that the veteran have a physical to rule 
out any organic basis for complaints in conjunction with his 
separation physical.  It was also recommended that he be 
separated from the service to avoid further secondary gain.  
It was further noted that after separation from the service, 
he should seek help for his problems which could be expected 
to persist as a result of their characterological nature.  

The veteran also underwent a VA psychiatric examination in 
January 1970.  The examiner indicated that it was his opinion 
that the veteran had been dependent and inadequate all his 
life.  When his dependency needs were threatened or when the 
tried to overcome his inadequacies, he felt anxious.  The way 
he handled his anxiousness was through different 
somatizations.  The examiner noted that with this defense, he 
was able to handle all of his anxiety.  The examiner stated 
that he did not doubt that some of the veteran's complaints 
had an organic basis but were overlapping psychogenic.  He 
stated that the veteran was not psychoneurotic and indicated 
that he had a personality disorder.  A diagnosis of 
inadequate personality was rendered.  

In its April 1970 rating determination, the RO noted that the 
psychiatric examination had resulted in a diagnosis of 
passive dependent personality and psychophysiological 
genitourinary reaction.  The RO granted service connection 
for a psychophysiological genitourinary reaction with 
complaints of impotence.  The RO denied service connection 
for an inadequate personality as a constitutional or 
developmental abnormality and not a disability under the law.

The veteran was notified of this decision later that month 
and did not perfect his appeal.  

Under the applicable criteria at the time of the previous 
rating determination (and substantially the same as under 
present law) service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.

The allegation of CUE in the April 1970 rating decision is 
without merit.  Service connection was granted for a 
psychophysiological genitourinary reaction.  Service 
connection was denied for a personality disorder as a 
constitutional or developmental abnormality and not a 
disability under the law.  

In regard to the more specific allegation that PTSD should 
have been granted, PTSD was not diagnosed.  There can be no 
error in either a denial or a decision to not adjudicate a 
disability that is neither claimed nor diagnosed.  As such, a 
valid claim for CUE in the April 1970 decision has not been 
made.  


CUE in Rating Determinations

Under the provisions of the rating schedule in effect at the 
time of the claimed CUEs, a 10 percent evaluation was to be 
assigned where there has been mild social and industrial 
impairment.  A 30 percent evaluation was warranted for 
definite social and industrial impairment.  A 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate to have 
been so adversely affected as to result in virtual isolation 
in the community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior or the individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411.


CUE in the July 1993 Rating Determination

Treatment records contained in the claims folder reveal that 
the veteran was hospitalized for PTSD from January 28, 1992, 
to February 18, 1992, at the Brentwood VAMC.  The hospital 
discharge record reveals that the veteran responded to the 
combination of medication and psychotherapy that he had 
received while hospitalized.  His sleep was noted to have 
improved during his stay and he seemed somewhat less 
dysphonic.  He was referred to the outpatient PTSD clinic.  

At the time of a May 1993 VA examination, the veteran 
reported that he had gone off and on to the VA Center for the 
past two years.  He indicated that he had not recently been 
involved with any treatment.  He stated that he did not go to 
the VA clinic after his February 1992 hospitalization.  

Mental status examination found the veteran to be angry with 
increased psychomotor activity and some restlessness.  His 
speech had no impediment and there was no formal thought 
disorder.  His mood was depressed but his affect was 
appropriate to the interview.  There were no delusions or 
hallucinations.  There were also no suicidal or homicidal 
ideas.  The veteran was alert and oriented to time, place, 
and person.  He was noted to be very suspicious and liked to 
stay by himself.  He complained of nightmares with intrusive 
recollections about Vietnam.  He was also noted to be 
hypervigilant and the sound of a helicopter or the sight of a 
fire were very disturbing and usually provoked a flashback.  
Axis I diagnoses of PTSD and polysubstance abuse were 
rendered.  

In a July 1993 rating determination, the RO granted service 
connection for PTSD and assigned a temporary total disability 
evaluation from January 28, 1992, to March 1, 1992, and a 10 
percent disability evaluation for PTSD thereafter.  

In reaching this decision, the RO noted the results of the 
May 1993 VA examination.  The RO indicated that the evidence 
of record showed that the veteran had had mild symptomatology 
with regard to his PTSD following his January-February 1992 
hospitalization.  The veteran was notified of this decision 
in June 1993 and did not appeal.  

The veteran has argued that CUE was committed in the July 
1993 rating determination as the percentage assigned was 
inadequate and should be adjusted accordingly.  In support of 
his claim the veteran argues that the medical treatment 
records received from a period of hospitalization from 
January to February 1992 revealed that he was described as 
having moderate symptoms at the time of discharge.  He also 
noted that the discharge diagnosis was PTSD with moderate to 
severe stressors and his GAF was reported as fair.  The 
veteran has argued that the facts as presented demonstrate 
that a rating in excess of 10 percent was warranted.  

A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

It also appears that the veteran has indicated that 
additional VA examinations may have been in order to 
determine the severity of his service-connected PTSD.  This, 
at most would have caused an incomplete record and not an 
incorrect record, which would not be a valid claim for clear 
and unmistakable error.

As such, the veteran has not raised a valid claim for CUE as 
it relates to the July 1993 rating determination.  


CUE in January 1995 and December 1995 Rating Determinations

The appellant appears to have made broad brush allegations 
with regard to clear and unmistakable error in these previous 
rating determinations.  Based upon a review of the 
appellant's statements and the record on appeal, the Board 
finds that the veteran has not alleged a valid claim for 
clear and unmistakable error.  The veteran appears to have 
made reference to medical records to support his claim that 
CUE was committed.  This amounts to a claim that the RO 
improperly weighed and evaluated the evidence.  The clam of 
improperly weighing and evaluating the evidence can never 
rise to the stringent definition of CUE.  Fugo, 6 Vet. App. 
at 44.  As noted above, a valid claim of CUE requires more 
than a disagreement as to how the facts were weighed or 
evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  

The veteran has submitted no other arguments other than how 
the facts were weighed to support his claim of CUE in the 
January and December 1995 rating determinations.  As such, 
valid claims for CUE have not been made.  


CUE in the September 1994 Rating Decision

In September 1994, the veteran requested that he be assigned 
a temporary total disability evaluation based upon a period 
of hospitalization from July 12, 1994, to August 1, 1994 
under 38 C.F.R. § 4.29.

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was hospitalized at the West Los Angeles 
VAMC from July 12, 1994, to August 1, 1994.  An Axis I 
diagnosis of PTSD was rendered.  An Axis IV diagnosis of 
unemployment and chronic psychiatric symptoms was also 
rendered at that time.  

In a September 1994 rating determination, the RO denied a 
temporary total disability evaluation based upon 38 C.F.R. 
§ 4.29 on the basis that the veteran had not been 
hospitalized for a period in excess of 21 days.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29.  Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

The September 1994 rating determination does not contain CUE 
in that the RO correctly applied the law and facts as they 
existed at that time.  The veteran was not hospitalized for a 
period in excess of 21 days.  He was hospitalized for 21 days 
rather than in excess of 21 days.  Thus, he was not entitled 
to a temporary total disability evaluation.


ORDER

The claim of CUE in an April 1970 rating determination, which 
denied service connection for a personality disorder, is 
dismissed.  

The claim of CUE in a July 1993 rating determination, which 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation, is dismissed. 

The claim of CUE in a January 1995 rating determination, 
which continued the 10 percent disability evaluation for PTSD 
is dismissed.

The claim of CUE in a December 1995 rating determination, 
which continued the 10 percent evaluation for PTSD is 
dismissed.

The claim of CUE in the September 1994 rating determination, 
which denied a temporary total disability evaluation based 
upon 38 C.F.R. § 4.29 on the basis that the veteran had not 
been hospitalized for a period in excess of 21 days, is 
denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for hypertension as secondary to his service-
connected PTSD and the issue of entitlement to an effective 
date earlier than October 11, 1997, for the grant of a 100 
percent disability evaluation for PTSD, the Board notes that 
there has been no VCAA letter issued from the RO and the 
Board has been prohibited from curing this defect.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board further notes that the veteran has not been 
afforded a VA examination to determine the etiology of his 
hypertension.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the etiology of hypertension.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD caused or has aggravated a 
current cardiovascular disorder, 
including hypertension, if found.  The 
examiner is requested to supply detailed 
rationale for each opinion that is 
rendered.  

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



